Decision in the instant case is not controlled by Justice BUTZEL'S opinion in Hagopian v. City of Highland Park, ante, 608, for the following reasons. In the instant case Anderson's personal injury clearly arose out of and in the course of his employment. His injury was not at all in the nature of an ordinary disease "of life to which the public is generally exposed outside of the employment," which would render such an injury noncompensable. Act No. 10, pt. 7, § 1, Pub. Acts 1912 (1st Ex. Sess.), as added by Act No. 61, Pub. Acts 1937, and amended by Act No. 245, Pub. Acts 1943 (Comp. Laws Supp. 1945, § 8485-1, Stat. Ann. 1945 Cum. Supp. § 17.220). But on the contrary Hagopian's affliction was a disease of the heart with which he was afflicted both prior to and subsequent to the alleged personal injury. His disease did not arise out of his employment. And, further, Hagopian's affliction was an ordinary disease "of life to which the public is generally exposed." It was not a disease or disability which is due to causes and conditions which are "characteristic of and peculiar to the business" or work in which he was engaged. Act No. 10, pt. 7, § 1, Pub. Acts 1912 (1st Ex. Sess.), as added by Act No. 61, Pub. Acts 1937, and amended by Act No. 245, Pub. Acts 1943 (Comp. Laws Supp. 1945, § 8485-1, Stat. Ann. 1945 Cum. Supp. § 17.220).
If, as provided in the act: "Ordinary diseases of life to which the public is generally exposed outside of the employment shall not be compensable" (Act No. 10, pt. 7, § 1, Pub. Acts 1912 (1st Ex. Sess.), as *Page 639 
added by Act No. 61, Pub. Acts 1937, and amended by Act No. 245, Pub. Acts 1943 [Comp. Laws Supp. 1945, § 8485-1, Stat. Ann. 1945 Cum. Supp. § 17.220]), then it follows that aggravation of such "ordinary diseases," in the absence of a fortuitous happening which is an approximate cause of the aggravation, is not compensable. Such was the holding in Chief Justice BUTZEL'S opinion in the Hagopian Case, supra.
I concur in affirming the award.
CARR and SHARPE, JJ., concurred with NORTH, J.